Citation Nr: 1204650
Decision Date: 02/07/12	Archive Date: 04/11/12

DOCKET NO.  10-11 187	)        DATE FEB 07 2012

On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for degenerative disc disease of the lumbar spine.

3. Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.

4. Entitlement to service connection for a stomach growth.

5. Entitlement to service connection for residuals of a removal of the gall bladder.

6. Entitlement to service connection for chronic prostate infections, to include as secondary to Agent Orange exposure.

7. Entitlement to service connection for erectile dysfunction, to include as secondary to Agent Orange exposure.

REPRESENTATION 

Appellant represented by:   Kentucky Department of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL 

The Veteran and his son

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c). A transcript of this hearing is of record.

FINDINGS OF FACT

1. The record shows that the Veteran served in the Republic of Vietnam during the time period when exposure to herbicides is presumed.

-2-

2. Records indicate that the Veteran was exposed to acoustic trauma in service; bilateral hearing loss disability as defined by VA is currently demonstrated; and the Veteran has provided credible testimony of experiencing acoustic trauma during service as a weapons mechanic with the United States Air and symptoms of hearing loss from the time of discharge from active service through the present time.

3. The Veteran has not credibly asserted continuity of degenerative disc disease of the lumbar spine from service to the present time.

4. The Veteran has not competently linked hypertension, a growth in the stomach, or a gall bladder disability to service.

5. There is a competent medical opinion finding that the Veteran does not have a current disability, to include erectile dysfunction, associated with chronic prostate infections that is related to service; the Veteran has not credibly asserted the continuity of frequent urination from service until the present time.

6. Arthritis of the back, hypertension, and a stomach ulcer were not shown within one year of service.

7. Hypertension, chronic prostate infection, and erectile dysfunction are not presumed by regulation to be the result of exposure to herbicides.

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2. Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service and may not be presumed to have been so incurred. 38 U.S.C.A.
§§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(2011).

-3-

3. Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred, to include as due to exposure to herbicide agents therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4. A stomach growth was not incurred in or aggravated by service and an ulcer may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5. Residuals of a gall bladder removal were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6. A chronic prostate infection was not incurred in or aggravated by service and may not be presumed to have been incurred as due to exposure to herbicide agents therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7. Erectile dysfunction was not incurred in or aggravated by service and may not be presumed to have been incurred as due to exposure to herbicide agents therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

-4-

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for the disabilities at issue in May and

-5-

June 2008 notification letters issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate his claims. The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims. In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised of the elements of degree of disability and effective date in the May and June 2008 VCAA notice letters.

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the May and June 2008 notification letters. Also, the RO provided the Veteran with a copy of the March 2009 rating decision and February 2010 SOC which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder. In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the claims folders. The Veteran was also afforded an audiometric examination for VA purposes in August 2008 that by way of an accompanying addendum dated in January 2009 included a medical opinion addressing the question of whether the Veteran's bilateral hearing loss was the result of service. The Veteran was also afforded a VA examination in that month that included an opinion as to whether the Veteran had current disability due to prostatitis or erectile dysfunction as a result of service. These examination reports are adequate for adjudication purposes as they include detailed discussions of the pertinent in-service and post service clinical history and the opinions as to whether the disabilities at issue were the result of service were supported by supporting rationale.

-6-

VA need not conduct an examination with respect to the claims for service connection for a back disability, hypertension, a growth in the stomach, and gall bladder disability because the information and evidence of record contains sufficient competent medical evidence to decide the claims. 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a service connection claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. The standards of McLendon are not met in this case with respect to the claims for service connection for a back disability, hypertension, a growth in the stomach, and gall bladder disability as there is no competent and credible evidence indicating that any of these disabilities may be associated with service.

There is also no prejudice to the Veteran due to his not being afforded a VA examination (or VCAA notification, for that matter) to address his contention that entitlement to service connection for hypertension is warranted as secondary to back and stomach pain given the fact that such a claim could not be granted given the denial of service connection for the claimed back and stomach disabilities in the decision that follows. Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein. The Board will proceed with appellate review.

-7-

II. Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or

-8-

injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, arthritis, and cardiovascular disabilities to include hypertension, and ulcers if they become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent during active service. In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). In this case, the Veteran is shown by evidence, to include that contained in his STRs, to have served in the Republic of Vietnam during the period in which exposure to Agent Orange is presumed.

If a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease

-9-

including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2011). Hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents. See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010)

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure. The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease. The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

-10-

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465,469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

-11-

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

A. Bilateral hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Current bilateral hearing loss disability for VA purposes is demonstrated by the speech recognition scores being record at 92 percent in the left ear and 88 percent in the right at the August 2008 audiometric examination conducted for VA purposes. Treatment for hearing loss is not shown during service, and the audiometric findings at separation from service were normal with the exception of a hearing threshold of 25 decibels at 6000 hertz in the left ear. See Hensley v. Brown, 5 Vet. App. 155, 157(1993) ("the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."). The post service evidence includes a May 2006 VA emergency room report reflecting complaints of bilateral ear pain with an onset two weeks prior to such treatment. Hearing loss was not described at that time.

With respect to the bilateral hearing loss shown in August 2008, the examiner who conducted this examination concluded by way of a January 2009 addendum opinion that the Veteran's hearing loss was not the result of military noise exposure, claimed by the Veteran to have been aircraft noise coincident with his duty as a weapons mechanic with the United States Air force (the Veteran's DD Form 214 confirms such duty). The rationale provided for this opinion was the fact that the

-12-

audiometric examination upon separation form service was normal. Review of the remaining evidence of record reveals no competent medical evidence linking a current hearing loss disability to service.

In testimony to the undersigned asserting that service connection should be granted for bilateral hearing loss, it was argued that any such hearing loss had to be the result of service because the Veteran always utilized hearing protection when he was in proximity to any kind of industrial or recreational noise after service. The Veteran's representative also referred to that portion of the holding in Hensley indicating that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.

The Board notes that the examiner who conducted the August 2008 examination did conclude that exposure to military noise had contributed to tinnitus shown at that time, and service connection was ultimately granted for tinnitus by way of the March 2009 rating decision. Given this opinion and decision and (1) the fact that the Veteran was likely exposed to acoustic trauma in the form of aircraft noise coincident with his documented duty as a weapons mechanic with the Untied States Air Force, (2) the fact that the asserted hearing loss since service by the Veteran is a disorder capable of lay observation (Davidson, supra) (3) the fact that bilateral hearing loss disability as defined by regulation is currently shown and (4) the fact that the rationale for the negative January 2009 opinion, the lack of any hearing loss disability shown at separation, does not preclude a grant of service connection for hearing loss and the fact that some abnormal hearing was shown at separation from service (Hensley, supra) the Board finds that there is sufficient evidence of record to place the probative weight of the positive and negative evidence in relative balance.

Unless the preponderance of the evidence is against the claim, it cannot be denied. Thus, without finding error in the RO's action, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that service connection for bilateral hearing loss may be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

-13-

B. Lumbar Spine

The STRs, to include the reports from the April 1970 separation examination and history collected at that time, do not reflect any evidence of a back disability, and the Veteran specifically denied such disability at separation from service. The first post service evidence pertaining to the back consists of reports following a back injury sustained in August 2000 after the Veteran fell from a fork lift while at this place of employment. A lumbar CT scan following this injury in August 2000 showed a compression fracture at L4 and associated mild retrolisthesis at L3-L4 and L4-L5 with associated spinal stenosis. A private report dated in September 2000 reflecting follow up treatment demonstrated an impression of left lower back pain with radiculopathy. The Veteran specifically denied having any significant back pain prior to the August 2000 injury in conjunction with an examination by a private physician, C. R., M.D., on July 25, 2001. Thus, as the first post service clinical evidence of a back disability is dated in August 2000 and the Veteran himself denied a prior history of significant back pain prior to the August 2000 injury, the Board may find that arthritis is not shown to a compensable degree within one year of service, thereby precluding a grant of service connection for such disability on a presumptive basis.

Additional reports from the Social Security Administration also document treatment for lumbar spine disability following the August 2000 injury. None of these reports, nor do any other clinical reports of record, link a current back disability to service. The Veteran testified at the hearing before the undersigned that his back problems began during service due to having to lift heavy missiles coincident with duty as a weapons mechanic.

While the record reflects current back disability, such disability began in August 2000, and the Veteran specifically denied having a back disability when asked if he had such disability upon separation from service. He also denied the existence of a prior back injury prior to the on the job back injury sustained in August 2000 during the treatment rendered on July 25, 2001. Contemporaneous statements as the Veteran made at the July 25, 2001, private medical treatment have much grater probative value than his later statements to VA adjudicators asserting the existence

-14-

a back disability during service with continuity to the present time, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes rather than in contemplation of the receipt of monetary benefits. As noted above, the Veteran specifically denied back problems at separation from service. Given the sharp discrepancy between past and current statements made in furtherance of a claim for VA compensation benefits, the Board must conclude that the assertions of continuity of symptomatology are not credible. See Buchanan v. Nicholson, supra.

Given the absence of credible evidence in support of the claim for service connection for a back disability, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied. 38 U.S.C.A. § 5107(b).

C. Hypertension

As indicated, hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents. However, this does not preclude a Veteran from establishing service connection with proof of direct causation, to include as a result of exposure to herbicides. See Combee, supra.

The STRs, to include the reports from the April 1970 separation examination wherein blood pressure was normal at 116/70, do not reflect any evidence of hypertension. Hypertension is shown after service, but not until VA treatment records dated in 2002. One such record dated in August 2002 indicated the Veteran had been on anti-hypertensive medication for four years, and the Veteran testified to the undersigned that he did not have hypertension for some twenty years after service. As such, hypertension is not shown to a compensable degree within one year of service, thereby precluding a grant of service connection for such disability on a presumptive basis. There is otherwise no medical evidence of record linking hypertension to service, to include exposure to herbicides.

The Veteran, to include in sworn testimony to the undersigned, contends that his hypertension is the result of back and stomach pain associated with disability incurred during service. As service connection is not in effect, nor is it granted in

- 15-

this decision, for either a back or stomach disability, service connection as secondary to such disability cannot be granted. Sabonis, supra. The Veteran is not otherwise competent to have observed hypertension since service, as hypertension is a cardiovascular disease process not capable of lay observation. Such a determination is the province of trained medical professionals. The Board notes that testing thresholds for blood pressure are required for a diagnosis of hypertension, as specified in 38 C.F.R. § 4.104, Diagnostic Code 7101. See 38 C.F.R. § 3.159Ca)(2); Woehlaert, supra. As such, and given the silent STRs, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D. Stomach Growth/Removal of the Gall Bladder

The STRs, to include the reports from the April 1970 separation examination and history collected at that time, do not reflect any evidence of a stomach growth or related disability, and he denied stomach and gall bladder problems at separation from service (per his Report of Medical History). The post-service evidence reflects reports of stomach problems from the mid 1970s and a partial gastroplasty in or proximate to 1978. There is no cotemporaneous evidence of such treatment, but this history is reflected on medical histories contained on VA clinical records dated several decades after the claimed treatment. See eg. May 2008 VA Agent Orange/Ionizing Radiation Program Note and August 2002, VA outpatient treatment report. Private hospital reports reflect the surgical removal of the gall bladder during hospitalization from March to April of 2000. There is no evidence of an ulcer being shown to a compensable degree within one year of service, thereby precluding a grant of service connection for such disability on a presumptive basis. None of the post-service medical evidence of record links a current disability related to a stomach growth or residuals of the removal of the gall bladder to service.

The Veteran attributes gastrointestinal disability, to include an ulcer as reflected on the transcript from the hearing before the undersigned, to the stress of service, and contends that his gallbladder ultimately had to be removed due to such disability.

-16-

While the Veteran is competent to assert that he had gastrointestinal symptoms since service, such as pain and regurgitation, the Board finds these assertions to not be credible given his denial of any gastrointestinal complaints at separation from service. Even if one were to accept his contentions as creible, they are not competent as to the ultimate determination to be made in this case; that is, whether such symptoms are attributable to the stomach or gall bladder disabilities (as opposed to a liver or pancreas problem, for example) at issue in this case. See 38 C.F.R. § 3.159(a)(2); Woehlaert, supra. Thus, as the record reveals no competent evidence linking a stomach or gall bladder disability to service, the Board that the preponderance of the evidence is against the claims for service connection for residuals of a stomach growth and removal of the gall bladder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

E. Chronic Prostate Infections/Erectile Dysfunction

While prostate cancer is included in the regulatory list of diseases presumed to have resulted from exposure to herbicide agents, prostate infections and the erectile dysfunction claimed by the Veteran to have resulted therefrom are not. However, this does not preclude a Veteran from establishing service connection with proof of direct causation, to include as a result of exposure to herbicides. See Combee, supra.

The STRs reflect complaints of a burning sensation with urination on multiple occasions in March 1968 and an impression of prostatitis in April 1968. A May STR reflects treatment for some dysuria and discharge. The April 1970 separation examination and history collected at that time did not reflect prostatitis or any related symptoms, with the medical history showing the Veteran specially denying having frequent or painful urination.

The first post-service reference to genitourinary problems is dated several decades after service, with VA outpatient treatment reports dated in 2006, but no earlier, reflecting an elevated prostate. The Veteran specifically denied having problems with the loss of bladder control at VA outpatient treatment rendered on October 19, 2005. Erectile dysfunction first shown on a VA outpatient treatment reports dated

-17-

in April 2006, with an April 2007, outpatient treatment report noting that while the Veteran reported having problems with erectile dysfunction since "1983 or so," there was no clinical record showing erectile dysfunction prior to April 2006.

The most pertinent post-service clinical evidence with respect to these issues is contained in reports from a VA genitourinary examination conducted in August 2008. These reports document that the claims file was reviewed, with the examiner noting in this regard that his review of the claims file revealed no evidence of prostatitis after April 1968. The Veteran told the examiner that he had experienced "years" of dysuria since 1968 but that he had not sought treatment since that time due to embarrassment. The examiner found this to be unlikely given the fact that the Veteran sought treatment for the condition [during service] on multiple occasions. He also found that as the Veteran told him he always had a "good job and good insurance" after the military, there would have been no reason for the Veteran not to seek treatment. The examiner noted that the there was no clinical evidence of problems with the prostate or dysuria reflected on the reports form the physical examination conducted at separation or medical history collected at that time. He also said there were no records from 1968 to the present showing any treatment for the prostate.

The Veteran asserted to the examiner that he had problems with ejaculation that were the result of the prostate infection incurred during service, and first had erectile problems around 1983 with no treatment for the condition until recently. The diagnoses following the examination were erectile dysfunction and chronic prostatitis, with the examiner noting that the examination of the prostate was normal. With respect to the question of whether the Veteran had erectile dysfunction related to the in-service prostatitis, the examiner answered this question in the negative, stating that the Veteran's prostatitis had resolved during service and that "[t]here is no evidence that shows he even had prostatitis at the time he had erectile dysfunction." The record otherwise contains no medical evidence linking a chronic prostatitis and the claimed resultant erectile dysfunction to service.

While the Veteran is competent to assert that he has had frequent urination since service, the VA examiner in August 2008 has not found his assertions as to why he

-18-

did not seek treatment for such symptoms after service to be credible for the reasons stated above; namely that he did seek treatment for such symptoms during service, thereby precluding "embarrassment" as a cause for his not seeking treatment, and that he had sufficient insurance to obtain such treatment. The Veteran specifically denied having problems with frequent urination at separation from service, and there is otherwise nothing in the record that would lead the Board to cast doubt on the assessment by the VA examiner as to the Veteran's credibility as to this matter.

With respect to erectile dysfunction, the Veteran is competent to state that he has had this problem since service as erectile dysfunction is a lay observable condition or symptom. In addition, as he was not asked as to whether he had erectile dysfunction at separation from service, the credibly of the Veteran's statements with regard to the continuity of this condition since service will be presumed, albeit the record showing the Veteran has only reported a history of this problem since approximately 1983 as set forth above. However, the Board finds the probative value of the Veteran's statements to be outweighed by the negative medical opinion following the August 2008 VA examination, as this opinion was documented to have been based on a review of the pertinent clinical evidence, to include the STRs showing prostatitis, and was supported by a thorough and complete rationale. Also weighing against the probative value of the Veteran's assertion with regard to continuity of erectile dysfunction since service is the fact that the first clinical evidence of erectile dysfunction is dated several decades after service in 2006. Maxson, supra.

In light of the above, the Board concludes that the preponderance of the evidence is against the claims for service connection for chronic prostate infections and erectile dysfunction. Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

-19-


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for a stomach growth is denied.

Entitlement to service connection for residuals of a removal of the gall bladder is denied.

Entitlement to service connection for chronic prostate infections, to include as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for erectile dysfunction, to include as secondary to Agent Orange exposure, is denied.

A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

-20-



